DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Non-Final Office Action
Applicants response dated 22 March 2022 to the Non-Final Office Action dated 23 December 2021 is acknowledged.  
Amended claims, dated 22 March 2022 have been entered into the record.

Examiner’s Response
The outstanding rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Shirota (US 2016/0303882) is overcome by the present amendment for the reasons stated in Applicant’s response.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    169
    194
    media_image1.png
    Greyscale

The claimed invention is directed to novel compounds according to the Markush formula (1) of independent claim 1 shown above, an ink or a resist composition for a color filter comprising the compound, a sheet for heat sensitive transfer comprising a coloring material which contains the compound and a toner comprising a coloring agent which contains the compound.  
The claims require that the R1 and R2 groups of formula (1) are independently an alkyl or cycloalkyl group having 6-12 carbon atoms and that the R3 group is a phenyl group with a 4-halo or a 3-alkoxy substituent.  These structural features distinguish the compounds from those taught by the prior art of record.  
The closest prior art is represented by the Shirota (US 2016/0303882) and Fujita (WO2013187493) teachings which were previously cited against the claims of the present application.  The closest compounds differ from those claimed in the identity of the combined R1-R3 groups.  In order to arrive at a compound as presently claimed a skilled artisan would need to pick and choose from among various structural features generically taught at multiple variable positions in the references.  There are no particular reasons provided by the teachings that would lead one to select compounds with the required combination of structural features from among the large number of possible variations taught.  Furthermore, Applicant’s arguments (see the responses dated 14 May 2021 and 16 August 2021) persuasively assert that compounds with the required combination of features provide for unexpected color and stability properties relative to compounds with features according to the prior art - as demonstrated by the results presented in the specification.
Therefore, when the present amendment, the prior art teachings, the results of the specification and the prosecution history are considered, as a whole, there is not a reasonable basis to conclude that the claims are prima facie obvious over the prior art of record.
The claims are allowable for at least these reasons.

PTO-892 Form
EP0761464A1 (compound 18 at page 11) and CN104865796A (page 19 Ac1-6 and Ac1-7) teach compounds with structural features in common with those claimed and are cited for completeness.

Conclusion
	Claims 1-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625